COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              ROSE MILLS
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1798-14-4                                          PER CURIAM
                                                                                  MARCH 24, 2015
              ARMY NAVY COUNTRY CLUB AND
               HARTFORD ACCIDENT AND INDEMNITY COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Rose Mills, pro se, on briefs).

                               (Jeffrey W. Saunders; Law Office of Jonathan P. Jester, on brief), for
                               appellees.


                     Rose Mills appeals a decision of the Workers’ Compensation Commission affirming the

              deputy commissioner’s findings that Mills was totally disabled between January 22 and January

              31, 2013 and was not entitled to disability benefits before January 22, 2013 or after January 31,

              2013. Mills includes twenty assignments of error in her opening brief.1

                     Rule 5A:20(e) mandates that appellant’s opening brief include “[t]he standard of review

              and the argument (including principles of law and authorities) relating to each assignment of

              error.” An appellant has the burden of showing that reversible error was committed. See Lutes

              v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported assertions of

              error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992). A pro se litigant appearing “is no less bound by the rules of procedure



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      Mills does not indicate where she preserved her assignments of error as required by
              Rule 5A:20(c).
and substantive law than a defendant represented by counsel.” Townes v. Commonwealth, 234
Va. 307, 319, 362 S.E.2d 650, 657 (1987); see also Francis v. Francis, 30 Va. App. 584, 591, 518
S.E.2d 842, 846 (1999) (“Even pro se litigants must comply with the rules of court.”).

       In her first through thirteenth assignments of error, Mills did not comply with Rule

5A:20(e). Her opening brief does not contain any principles of law or citation to legal authorities

or the record to develop her arguments. We find that Mills’ failure to comply with Rule 5A:20 is

significant, so we will not consider her arguments in the first through thirteenth assignments of

error. See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317 (2008); cf. Rules

5A:1A(a) (authoring dismissal of appeal or “such other penalty” deemed appropriate); 5A:26

(authorizing additional dismissal remedy in appropriate cases).

       This Court finds that appellant raises the arguments in the fourteenth through twentieth

assignments of error and in her reply brief for the first time on appeal.2 “The contemporaneous

objection rule, embodied in Rule 5A:18 in the Court of Appeals . . ., is based on the principle that

a litigant has the responsibility to afford a court the opportunity to consider and correct a

perceived error before such error is brought to the appellate court for review.” Williams v.

Gloucester Sheriff’s Dep’t, 266 Va. 409, 411, 587 S.E.2d 546, 548 (2003) (citing Reid v.

Baumgardner, 217 Va. 769, 773, 232 S.E.2d 778, 781 (1977)). Since Mills did not raise these

issues with the commission, this Court will not consider them. Id.; see Rule 5A:18.

       Accordingly, we affirm the commission’s final opinion. See Mills v. Army Navy

Country Club, VWC File No. VA00000730187 (Aug. 28, 2014). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented




       2
           Mills did not file a motion to reconsider after the commission issued its ruling.
                                              -2-
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                          -3-